PER CURIAM.
The underlying question involved in this case is the con-
struction and effect given to a contract assigning a patent. We agree with the conclusion reached by the court below, and as an opinion by this court would be but an attempt to put in other words what has been already said, we limit ourselves to adopting the opinion of the court below, reported at 281 Fed. 200, both as to the construction of the agreement and as to its consequent conclusion that the defendant the De Forest Radio Telephone & Telegraph Company was guilty of contributory infringement. We therefore affirm its-decree.